Citation Nr: 1226179	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for anemia, claimed as secondary to the service-connected hemorrhoids.

3.  Entitlement to a compensable disability rating prior to April 6, 2011, and a disability rating greater than 10 percent subsequent to April 6, 2011, for the Veteran's lumbosacral strain.

4.  Entitlement to a compensable disability rating for hemorrhoids.

5.  Entitlement to a compensable disability rating for internal derangement of the left knee.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 RO decision, which denied the claims on the title page and also denied a compensable disability rating for tinnitus.  However, in a July 2011 decision, the RO granted a 10 percent disability rating for tinnitus, effective as of the date of the Veteran's claim for an increased rating.  As this grant represents a complete grant of the benefits sought on appeal, because 10 percent is the highest schedular rating provided for tinnitus, and the Veteran has not implicitly or explicitly raised an extraschedular claim involving tinnitus, no justiciable issue remains.  Therefore the Board will address tinnitus no further.  See AB v. Brown, 6 Vet. App. 35 (1993).  In July 2011, the RO also granted a 10 percent disability rating for lumbosacral strain, effective as of April 2011.  The issue involving the Veteran's low back has therefore been re-characterized as reflected on the title page.

The Veteran requested to provide sworn testimony during a videoconference hearing before a Veterans Law Judge, and then requested to have the initially-scheduled hearing rescheduled.  However, he failed to report for the May 2012 scheduled hearing, without a showing of good cause.  His hearing request is therefore considered to have been constructively withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d).

Although the RO only certified the issue involving the Veteran's left knee to the Board, careful review of the file reveals that the Veteran has also perfected the appeals involving the other issues listed on the title page to the Board.  The Veteran perfected the appeal as to all these issues when he filed a substantive appeal form in August 2009, on which he indicated his desire to appeal all issues included on the June 2009 Statement of the Case.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  The RO deemed that the Veteran withdrew the other appeals because he indicated on a subsequent July 2011 substantive appeal form that he was only appealing the denial of an increased rating for his left knee.  He did not mention the other issues on this form.  However, the simple absence of an issue does not suffice to effect a withdrawal of that issue, after an appeal has been perfected.  Rather, the rules of procedure require an explicit statement that the appeal is withdrawn, and if the appeal involves multiple issues, the particular issue(s) withdrawn must be listed.  38 C.F.R. § 20.204.  As the Veteran did not submit a statement identifying the issues previously perfected for appeal and stating his intention to withdraw the perfected appeals, the Board determines that he has not in fact withdrawn these issues from appeal and that we therefore must address them herein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

It appears that the RO denials were made without complete medical records.  In an August 2008 statement, the Veteran reported that he has had ongoing treatment for all the disabilities at issue since his discharge from service.  Although he has provided some medical records, complete records have not been requested or obtained.  With regard to the two service connection claims, medical records which establish continuity of symptomatology since service and records establishing the approximate dates of onset of each disability would be highly relevant.  With regard to the increased rating claims, recent medical records, dated from January 2007 until the present would be highly relevant.  It appears that the Veteran has received medical care as an Air Force retiree.  Records from 2007 reflect primary care at the "375th Medical Group MDOS/SGOP."  Similarly, a 2011 VA treatment report reflects that the Veteran wanted to establish care at the VA, but that he wanted to get his medications from Scott Air Force Base.  During an April 2011 compensation examination, he reported having undergone a hemorrhoidectomy at a private hospital in January 2010.  Additionally, we observe that at some point between his initial claim and the current appeal, the Veteran relocated from Texas to Illinois.  Therefore, upon remand, appropriate development should be undertaken to obtain complete medical records reflecting the Veteran's medical care from March 2000 until the present.  

With regard to the Veteran's claim for service connection for anemia, the report of a March 2008 VA examination reflects that the Veteran was being treated for hemorrhoids and for anemia by his primary care physician and by a gastroenterologist, and that as of March 2008, no etiology for the anemia had yet been identified.  If a review of the Veteran's medical records does not resolve this question, however, the Board holds that a medical opinion will be required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for all the disabilities at issue since March 2000; to include all Air Force or other service medical facilities, any TriCare providers, the gastroenterologist referenced in the March 2008 VA examination report, and the private hospital where the January 2010 hemorrhoidectomy was performed.  The RO should request identifying information about treatment providers in Texas and in Illinois, and anywhere else the Veteran has resided and sought care since March 2000.  After securing all necessary releases, the RO should obtain these records for inclusion in the Veteran's claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to March 2000 at the VA Medical Center in St. Louis, Missouri, and all related VA facilities, for inclusion in the file.  If the Veteran reports VA medical care in any other state, records from those facilities should be obtained as well.

3.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary development, such as obtaining an informed medical opinion as to whether the Veteran's anemia is more, less, or equally likely to have been caused or aggravated by his hemorrhoids, or obtaining updated VA medical examinations reflecting his current physical condition, should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative, if he should choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

